Case 0:20-cv-62494-RKA Document 5 Entered on FLSD Docket 12/11/2020 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                       CASE NO. 0:20-cv-62494

  VIRGINIA AYALA,

                  Plaintiff,
  v.

  MIDLAND CREDIT MANAGEMENT, LLC,
  and MIDLAND FUNDING, LLC,

              Defendants.
  ______________________________________/

                      DEFENDANTS MIDLAND FUNDING LLC’S AND
                  MIDLAND CREDIT MANAGEMENT, INC.’S MOTION TO
                  DISMISS AND INCORPORATED MEMORANDUM OF LAW

           Defendants, Midland Funding LLC (“Midland Funding”) and Midland Credit

  Management, Inc. (“MCM”) (collectively “Defendants”), by and through undersigned counsel and

  pursuant to Federal Rule of Civil Procedure 12(b)(6), move this Court for an Order dismissing

  with prejudice the Complaint filed by Plaintiff Virginia Ayala (“Plaintiff”) for failure to state a

  claim.

                                  PRELIMINARY STATEMENT

           In what amounts to a convoluted and confusing complaint that fails to state a claim upon

  which relief can be granted, Plaintiff has asserted two misguided theories that simply do not

  amount to a misrepresentation (let alone one that is material) under the Fair Debt Collection

  Practices Act (“FDCPA”) or Florida Consumer Collection Practices Act (“FCCPA”). Count I

  alleges that Defendants violated the FDCPA because they failed to “adequately inform the least

  sophisticated consumer of the true amount owed to the current creditor” in a letter sent to Plaintiff.

  Compl., ¶ 36 [ECF No. 1]. Plaintiff, however, never identifies what that true amount due and
Case 0:20-cv-62494-RKA Document 5 Entered on FLSD Docket 12/11/2020 Page 2 of 10




  owing would be and instead, without any supporting authority whatsoever, alleges that MCM

  “failed to provide an explicit disclosure of accrued and accruing interest the [account] is subject to

  pursuant to the agreement underlying the [account].” Id.                 Telling, Plaintiff fails to allege that

  Defendants are actually charging any interest on the account, nor could she. 1 To that extent that

  Plaintiff contends that Defendant should have identified the interest charged by the underlying

  creditor on the subject account, that claim fails. See Wahl v. Midland Credit Management, Inc.,

  556 F.3d 643 (7th Cir. 2009) (rejecting similar argument and finding that MCM was not required

  to disclose the principal and interest charged by the original creditor because “[t]he interest charged

  by BP was very much part of the principal balance in Midland’s eyes. Midland obtained the entire

  BP debt, including interest, so the starting or original amount owed, as far as it was concerned was

  indeed $1,149.09.”). Plaintiff attempts to bolster her misguided claim by improperly relying on

  Anselmi v. Shendell & Associates, P.A., Case No. 12-61599, 2014 WL 5471111 (S.D. Fla. Oct. 29,

  2014), a case completely distinguishable from this action. In Anselmi, the record was clear that the

  amount at issue may have varied from day to day, where there is no allegation here that MCM has

  claimed or intends to claim interest in this case. Nor does Plaintiff allege that she was confused

  by the current balance disclosed in the subject letter.

           Count II and III fare no better. These counts contend that Defendants violated the FDCPA

  because the beneficial disclosure to the Plaintiff – that she will not be sued due to the age of the

  debt – is somehow misleading because according to Plaintiff the statute of limitations had not

  expired. Even if Plaintiff’s contention is correct that the statute had not expired, Plaintiff has not

  explained – nor could she – how such a purported misrepresentation could be material to her given

  that Defendants have only indicated they will not sue her. Plaintiff also does not allege that


  1
    The current principal balance on Plaintiff’s account set forth in the letter is $4,335.81. Defendants do not accrue
  interest on the account.


                                                           2
Case 0:20-cv-62494-RKA Document 5 Entered on FLSD Docket 12/11/2020 Page 3 of 10




  Defendants have sued her, intend to sue her or are otherwise have engaged in actions that would

  contradict the claim she would not be sued. In sum, Plaintiff’s claim that the language included in

  this letter is a misrepresentation lacks any merit whatsoever, particularly where Defendants

  representation that she will not be sued inures to her benefit.

          For all these reasons, which are discussed more fully below, all counts alleged in Plaintiff’s

  Complaint should be dismissed.

                                 BRIEF PROCEDURAL HISTORY

          Plaintiff filed two identical complaints on October 13, 2020 in the County Court of the

  Seventeenth Judicial Circuit in and for Broward County, Florida.             On December 4, 2020,

  Defendants timely removed both cases to this Court on the basis of federal question jurisdiction

  pursuant to 28 U.S.C. §§ 1331 and 1441. Contemporaneously with the filing of this motion,

  Defendants also seek to transfer the second filed action to this Court. Defendants now move to

  dismiss Plaintiff’s Complaint in its entirety because Plaintiff’s allegations, even if accepted as true,

  do not support a claim upon which relief can be granted.

                                      STANDARD OF REVIEW

          On a motion to dismiss brought pursuant to Rule 12(b)(6) of the Federal Rules of Civil

   Procedure, a complaint is subject to dismissal if a plaintiff fails “to state a claim upon which relief

   can be granted.” Fed. R. Civ. P. 12(b)(6). “When considering a motion to dismiss, all facts set

   forth in the plaintiff's complaint are to be accepted as true and the court limits its consideration to

   the pleadings and exhibits attached thereto.” Thaeter v. Palm Beach County Sheriff's Office, 449

   F.3d 1342, 1352 (11th Cir. 2006) (citation omitted). Furthermore, “the Eleventh Circuit has held

   that when considering a Rule 12(b)(6) motion to dismiss, a court may take judicial notice of the

   public record, without converting the motion to dismiss to a motion for summary judgment.”

   United States Golf Learning Inst., LLC v. Club Managers Ass’n of Am., No. 8:11-CV-2184-T-


                                                     3
Case 0:20-cv-62494-RKA Document 5 Entered on FLSD Docket 12/11/2020 Page 4 of 10




  33EAJ, 2012 WL 768201, at *3 (M.D. Fla. Mar. 9, 2012) (citation omitted). This is because such

  documents are capable of accurate and ready determination. Id. As such, the Court may review

  documents filed in other judicial proceedings for the limited purpose of recognizing the “judicial

  act” taken or the subject matter of the litigation and issues decided, without converting the motion

  to dismiss to a motion for summary judgment. Id. In ruling on a motion to dismiss, “conclusory

  allegations, unwarranted factual deductions or legal conclusions masquerading as facts will not

  prevent dismissal.” Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003).

                                            ARGUMENT

         I.      Defendants Made No False or Misleading Statements Regarding Any Interest
                 or Fees Charged By the Original Creditor

         In claiming that Defendants falsely represented the total amount of the debt in the subject

  letter, Plaintiff misconstrues Midland Funding’s role in the process as an assignee of the underlying

  account. Given that any purported interest or fees were imposed by the original creditor, and not

  Midland Funding, Defendants never sought nor intend to seek interest on their own behalf. In

  rejecting a claim brought by a plaintiff alleging that Midland Credit Management must break down

  principal and interest in a collection letter under the FDCPA, the Seventh Circuit explained:

                 The starting or original amount owed, [plaintiff] would say, was
                 what [plaintiff] charged on the BP card. It follows that none of the
                 interest, whether tacked on by BP or Midland, is part of the
                 ‘principal balance.’ And since Midland included the BP interest
                 within the ‘principal balance’ figure, it uttered a falsehood. But this
                 logic ignores Midland’s role in the process entirely. The interest
                 charged by BP was very much part of the principal balance in
                 Midland’s eyes. Midland obtained the BP debt, including interest,
                 so the starting or original amount owed, as far as it was concerned,
                 was indeed $1,149.09 . . . . The unsophisticated consumer, with a
                 reasonable knowledge of her account history, would have little
                 trouble concluding that the ‘principal balance’ included interest
                 charged by BP . . . . It is enough for purposes of § 1692e that
                 Midland’s statements were not false or misleading.

  Wahl, 556 F.3d at 646 (7th Cir. 2009).


                                                   4
Case 0:20-cv-62494-RKA Document 5 Entered on FLSD Docket 12/11/2020 Page 5 of 10




         The Seventh Circuit’s explanation of an assignee’s role in collecting the debt is important,

  where, as here, the subject letter sought no interest or other fees imposed by Defendants. As in

  Wahl, Plaintiff’s case rests on “empty semantics” and her “argument under §1692e –

  hypertechnical at best – is flawed from beginning to end.” Id. at 645, 647. Given that Plaintiffs

  have not alleged that Defendants assessed their own interest or fees, this case falls within the ambit

  of Wahl and must be dismissed.

         II.     Any Statements Regarding the Amount of the Subject Account in the Letter
                 are Immaterial within the Meaning of the FDCPA

         It is well-settled that any purported statements that “do not affect a consumer’s ability to

  make intelligent decisions” are “immaterial” and therefore not actionable under the FDCPA. See

  Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1034 (9th Cir. 2010). In Donohue, the plaintiff

  alleged that a defendant violated the FDCPA by charging usurious interest. Id. at 1030. In

  response, defendant contended that the “so-called interest amounts” were pre-assignment finance

  charges imposed by the original creditor. Id. In rejecting the plaintiff’s claim that the statement

  regarding $32.89 in interest charges was material, the Ninth Circuit held:

                 The reason for applying the materiality requirement is also
                 implicated by the facts of this case. In assessing FDCPA liability,
                 we are not concerned with mere technical falsehoods that mislead
                 no one, but instead with genuinely misleading statements that may
                 frustrate a consumer’s ability to intelligently choose his or her
                 response. Here, the statement in the Complaint did not undermine
                 Donohue’s ability to intelligently choose her action concerning her
                 debt. Based on the information contained in the Complaint,
                 Donohue could have challenged the accuracy or legality of the total
                 debt and principal owed, futile as that may have been, or Donohue
                 could have paid the accurately stated sum to settle her debt.

  Id. at 1034.

         Courts within the Eleventh Circuit have also dismissed complaints asserting FDCPA

  violations based on alleged misleading statements where the purported conduct lacks materiality.



                                                    5
Case 0:20-cv-62494-RKA Document 5 Entered on FLSD Docket 12/11/2020 Page 6 of 10




  See, e.g., Stewart v. Bureaus Investment Group, LLC, 2015 WL 7572312, *18 (S.D. Ala.

  November 24, 2015) (dismissing claim alleging defendant was not licensed to do business in

  Alabama based on materiality limitation); see also Miljkovic v. Shafritz and Dinkin, P.A., Case No.

  8-14-cv-635-T-33TBM, 2014 WL 3587550,* 8 (M.D. Fla. July 18, 2014), aff’d on other grounds,

  791 F.3d 1291 (11th Cir. 2015) (“[T]o state a §1692e claim, the plaintiff must allege that the

  conduct was materially misleading”). 2

           Here, as in Miljkovic, Plaintiff fails to allege how a consumer could be confused or that

  Defendant’s purported actions “influenced” her “decision or ability to pay or challenge the debt.”

  See Miljkovic, 2014 WL 3587550 at *8 (holding that “[t]o be materially misleading, a statement

  must ‘influence a consumer’s decision or ability to pay or challenge a debt’” and determining that

  “Miljkovic’s claims lack materiality as Miljkovic failed to allege in the Complaint that the sworn

  reply causes him any confusion about the validity or amount of the debt or otherwise impeded his

  ability to pay or challenge it.”) (citations omitted). Nor does Plaintiff allege that she herself was

  confused about the validity or amount of the debt or that Defendants’ actions otherwise impeded

  her ability to pay or challenge it. The claims raised by Plaintiff are akin to the mis-labeling claims

  raised in Donohue in the sense that they do not contest that the amount sought in the State Court

  complaint are incorrect, only that Defendants cannot seek the amount due based on the cause of

  action that was chosen. This puts form over substance. Plaintiff’s claims are tantamount to the

  hyper-technical claims disfavored under the case law interpreting the FDCPA. Based on Donohue



  2
   Plaintiff’s conclusory allegations that Defendants actions are generally misleading do not save the Complaint from
  dismissal. See, e.g., Anselmi v. Shendell & Assoc., P.A., Case No. 12-61599-CIV-WILLIAMS, 2015 WL 11121357,
  *7 (S.D. Fla. January 1, 2015) (“Viewed from the perspective of the least sophisticated consumer, Plaintiff has not
  shown how the labeling of those fees was incorrect, much less that the labeling was material or misleading. Nor has
  she asserted her decision-making regarding the debt would have been affected had the $50.00 in fees been labeled
  differently. Regardless of whether Defendant listed the disputed $50,00 as fees or costs, they were amounts expressly
  authorized by the agreement creating the debt and the inclusion of those fees in the Collection Letter was not unfair,
  misleading, or deceptive.”).


                                                            6
Case 0:20-cv-62494-RKA Document 5 Entered on FLSD Docket 12/11/2020 Page 7 of 10




  and Miljkovic, any alleged statements regarding purported interest or fees imposed did not

  undermine in any way Plaintiff’s ability to choose how she responded concerning the debt due and

  owing. As such, any such statements are immaterial and not actionable under the FDCPA.

           The claims raised by Plaintiff recall the district court’s observation in Jacobson v.

  Healthcare Fin. Servs., Inc., 434 F.Supp.2d 133, 138 (E.D.N.Y. 2006):

                     Ironically, it appears that it is often the extremely sophisticated
                     consumer who takes advantage of the civil liability scheme defined
                     by [the FDCPA], not the individual who has been threatened or
                     mislead . . . . It is interesting to contemplate the genesis of these
                     suits. The hypothetical Mr. Least Sophisticated Consumer (“LSC”)
                     makes a $400 purchase. His debt remains unpaid and undisputed.
                     He eventually receives a collection letter requesting payment of the
                     debt which he rightfully owes. Mr. LSC, upon receiving a debt
                     collection letter that contains some minute variations from the
                     statute’s requirements, immediately exclaims ‘This clearly runs
                     afoul of the FDCPA!’ and – rather than simply pay what he owes –
                     repairs to his lawyer’s office to vindicate a perceived ‘wrong.’
                     ‘[T]here comes a point where this Court should not be ignorant as
                     judges what we know as [people]. Watts v. State of Ind., 338 U.S.
                     49, 52, 69 S.Ct. 1347, 93 L.ed. 1801 (1949).

           Based on the fact that Plaintiff has failed to meet this materiality requirement, the claims

  set forth in the Complaint should be dismissed.

           III.      Plaintiff’s Claim Regarding the Language Concerning the Time-Barred
                     Nature of Her Account is a Non-Starter

           At the outset, Plaintiff has failed to explain how the statement “[t]he law limits how long

  you can be sued on a debt. Because of the age of your debt, we will not sue you for it” is

  misleading. While Plaintiff asserts in conclusory fashion that that the statute of limitations has not

  expired, Plaintiff provides no factual support for this claim. 3 For this reason alone the claim should

  be dismissed.


  3
    Defendants’ records demonstrate that Plaintiff’s last payment on the account was February 6, 2016. Given that
  Florida has a four (4) year statute of limitations on suits seeking to collect on past due credit card accounts, Plaintiff’s
  account would fall outside of the statute of limitations as of the May 20, 2020, the date of the subject letter.


                                                               7
Case 0:20-cv-62494-RKA Document 5 Entered on FLSD Docket 12/11/2020 Page 8 of 10




          Moreover, even accepting Plaintiff’s conclusory contention concerning the statute of

  limitations as true, she has failed to identify how the language could be material, given that

  Defendants’ statement they will not sue here inures to her benefit. See Valle v. First National

  Collection Bureau, Inc., 252 F.Supp.3d 1332, 1340 (S.D. Fla. 2017) (finding that the language –

  which was required by two agencies charged with enforcing the FDCPA – even from the

  perspective of the least sophisticated consumer, did not misrepresent the status of the debt.”). In

  addition, Plaintiff’s Complaint contains no allegation suggesting that the underlying debt was

  valid, that the statute had not run, or that Defendants had the ability to sue in court. See Will v.

  Portfolio Recovery Assoc., LLC, Case no. 18-cv-02790-MSK-KMT, 2019 WL 4674352, *5 (D.

  Colo. September 24, 2019) (dismissing complaint based on similar allegations and finding “there

  is no showing that the Collection Letter threatened litigation or any other legally-precluded

  remedy. Indeed, quite the opposite is true – it expressly states that no legal action would be

  taken.”). Accordingly, based on Plaintiff’s unsupported position that the statute has run, her claim

  that the language “we will not sue you” is somehow misleading amounts to a counterintuitive

  theory as Defendants have provided her with additional rights she would not be entitled to

  otherwise (i.e. not being sued in court). For these reasons, Counts II and III of the Complaint

  should be dismissed with prejudice.

                                           CONCLUSION

          For the forgoing reasons, Defendants Midland Funding LLC and Midland Credit

  Management, Inc. respectfully request this Court to dismiss Plaintiff Virginia Ayala’s Complaint

  with prejudice, award Defendants Midland Funding LLC and Midland Credit Management, Inc.

  attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), and grant such other and further

  relief as is just and proper.

          Dated: December 11, 2020


                                                   8
Case 0:20-cv-62494-RKA Document 5 Entered on FLSD Docket 12/11/2020 Page 9 of 10




                                     Respectfully submitted,

                                     By:    s/ Cory Eichhorn
                                             Cory Eichhorn
                                             Florida Bar No. 576761
                                             cory.eichhorn@hklaw.com
                                             HOLLAND & KNIGHT LLP
                                             701 Brickell Ave., Suite 3300
                                             Miami, FL 33131
                                             Telephone: (305) 374-8500
                                             Facsimile: (305) 789-7799

                                            and

                                            Philip E. Rothschild
                                            Florida Bar No. 88536
                                            phil.rothschild@hklaw.com
                                            HOLLAND & KNIGHT LLP
                                            515 East Las Olas Blvd., Suite 1200
                                            Fort Lauderdale, FL 33302-4070
                                            Telephone: (954) 525-1000
                                            Facsimile: (954) 463-2030

                                            Attorneys for Defendants
                                            Midland Credit Management, LLC and
                                            Midland Funding, LLC




                                        9
Case 0:20-cv-62494-RKA Document 5 Entered on FLSD Docket 12/11/2020 Page 10 of 10




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 11th day of December, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record on the Service List below in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                     s/Cory Eichhorn
                                                 Cory Eichhorn


                                           SERVICE LIST



  Jibrael Hindi, Esq.
  jibrael@jibraellaw.com
  Thomas J. Patti, Esq.
  tom@jibraellaw.com
  THE LAW OFFICES OF JIBRAEL S. HINDI
  110 SE 6th Street, Suite 1744
  Fort Lauderdale, Florida 3330 l
  Phone: 954-907-1136
  Fax: 855-529-9540
  Attorneys for Plaintiff




                                                   10
